[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1017

                 MISAEL LEON-RIVERA, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]                                                                  

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Dennis A. Simonpietri on brief for appellant.                                 
Guillermo Gil,  United States  Attorney, and Isabel  Munoz-Acosta,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                      December 10, 1997
                                         

     Per Curiam.  After careful  review of the briefs and the                           

record,  we are  not  convinced  that  the  magistrate  judge

committed  any error.   We will  not second-guess  the weight

accorded  to  the evidence  or  the  credibility due  to  the

witnesses.  The  magistrate judge's findings  and conclusions

were  adequately  detailed,  supported by  the  evidence, and

consistent   with  the  applicable  law.    See  Clemente  v.                                                                     

Carnicon-Puerto Rico Management Assoc., 52 F.3d 383, 389 (1st                                                  

Cir. 1995). 

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-